DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 6, 12, 16 and 23.
Cancelled: 5 and 15.
Pending: 1-4, 6-14 and 16-23.
Response to Arguments
Applicant’s arguments, see page(s) 9-12, filed 12/14/2021, with respect to claim(s) 1-23 have been fully considered and are persuasive w.r.t. to prior art. However, no persuasive argument regarding the Double Patenting rejection has been put forth. Therefore the Double Patenting rejection is still being maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-23 of U.S. Patent No. 10,147,712 B1 (“712 Patent”) and claim(s) 1-14 of U.S. Patent No. 10,930,632 B2 (“632 Patent”)  in view of YOON (US 20170277464 A1). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
‘712 Patent in view of YOON
1. An apparatus, comprising: a plurality of volatile memories; a non-volatile memory; a controller coupled to the non-volatile memory; a registering clock driver (RCD); a command/address (C/A) multiplexer including a first C/A mux input coupled to an output of the RCD, a second C/A mux input coupled to the controller, and a C/A mux output coupled to the plurality of volatile memories; and a data multiplexer including a first data mux input coupled to an external connector of the apparatus, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories, wherein the output of the RCD is a first RCD output and the plurality of volatile memories is a first plurality of volatile memories, the RCD further includes a second RCD output, and the apparatus further comprises a second plurality of volatile memories and a second C/A multiplexer including a third C/A mux input coupled to the second RCD output, a fourth C/A mux input coupled to the controller, and a second C/A mux output coupled to the second plurality of volatile memories.
1. An apparatus, comprising: a first plurality of volatile memories; a non-volatile memory; a controller coupled to the non-volatile memory and including a first controller output; a registering clock driver (RCD) including a first RCD output; and a first multiplexer including a first mux input coupled to the first RCD output, a second mux input coupled to the first controller output, and a first mux output coupled to the first plurality of volatile memories.

5. The apparatus of claim 1, wherein the RCD further includes a second RCD output, wherein the controller includes a second controller output, and wherein the apparatus further comprises a second plurality of volatile memories and a second multiplexer including a third mux input coupled to the second RCD output, a fourth mux input coupled to the second controller output, and a second mux output coupled to the second plurality of volatile memories.

YOON discloses:
a data multiplexer including a first data mux input coupled to an external connector of the apparatus (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).



Claim(s): 2-4 and 7-11
Claim(s): 2-11


6. (Currently amended) An apparatus, comprising: a plurality of volatile memories; a non-volatile memory; a controller coupled to the non-volatile memory; a registering clock driver (RCD); a command/address (C/A) multiplexer including a first C/A mux input coupled to an output of the RCD, a second C/A mux input coupled to the controller, and a C/A mux output coupled to the plurality of volatile memories; and a data multiplexer including a first data mux input coupled to an external connector of the apparatus, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories, wherein the RCD is a first RCD and the plurality of volatile memories is a first plurality of volatile memories, and wherein the apparatus further comprises a second plurality of volatile memories, a second RCD, and a second C/A multiplexer including a third C/A mux input coupled to an output of the second RCD, a fourth C/A mux input coupled to the controller, and a second C/A mux output coupled to the second plurality of volatile memories.
1. An apparatus, comprising: a first plurality of volatile memories; a non-volatile memory; a controller coupled to the non-volatile memory and including a first controller output; a registering clock driver (RCD) including a first RCD output; and a first multiplexer including a first mux input coupled to the first RCD output, a second mux input coupled to the first controller output, and a first mux output coupled to the first plurality of volatile memories.

6. The apparatus of claim 1, wherein the RCD is a first RCD, wherein the controller includes a second controller output, and wherein the apparatus further comprises a second plurality of volatile memories, a second RCD including a second RCD output, and a second multiplexer including a third mux input coupled to the second RCD output, a fourth mux input coupled to the second controller output, and a second mux output coupled to the second plurality of volatile memories.

YOON discloses:
a data multiplexer including a first data mux input coupled to an external connector of the apparatus (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).


12. A memory module, comprising: a connector configured to couple the memory module to a host data bus and a host command/address bus; a non-volatile memory; a controller coupled to the non-volatile memory; a plurality of volatile memories; a registering clock driver (RCD) including a first RCD output and a first RCD input coupled to the connector and configured to be coupled to the host command/address bus by the connector; a command/address (C/A) multiplexer including a first C/A mux input coupled to the first RCD output, a second C/A mux input coupled to the controller, and a first C/A mux output coupled to the first plurality of volatile memories; and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories, wherein the plurality of volatile memories is a first plurality of volatile memories and the RCD further includes a second RCD output, further comprising a second plurality of volatile memories and a second C/A multiplexer including a third C/A mux -4- 154064783.1Application No. 17/143,120Attorney Docket No. 010829-9231.US02 Client Reference No. 2017-0299.02/US input coupled to the second RCD output, a fourth C/A mux input coupled to the controller, and a second C/A mux output coupled to the second plurality of volatile memories.
12. A memory module, comprising: a connector configured to couple the memory module to a host data bus and a host command/address bus; a first plurality of volatile memories configured to be coupled to host data bus by the connector; a non-volatile memory; a controller coupled to the non-volatile memory and including a first controller output; a registering clock driver (RCD) including a first RCD output and a first RCD input coupled to the connector and configured to be coupled to the host command/address bus by the connector; and a first multiplexer including a first mux input coupled to the first RCD output, a second mux input coupled to the first controller output, and a first mux output coupled to the first plurality of volatile memories.

15. The memory module of claim 12, wherein the RCD further includes a second RCD output, wherein the controller includes a second controller output, and wherein the memory device further comprises a second plurality of volatile memories and a second multiplexer including a third mux input coupled to the second RCD output, a fourth mux input coupled to the second controller output, and a second mux output coupled to the second plurality of volatile memories.

YOON discloses:
and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).


Claim(s): 13-15 and 17-22
Claim(s): 13-22


16. (Currently amended) The memory module of claim 12 A memory module, comprising: a connector configured to couple the memory module to a host data bus and a host command/address bus; a non-volatile memory; a controller coupled to the non-volatile memory; a plurality of volatile memories; a registering clock driver (RCD) including a first RCD output and a first RCD input coupled to the connector and configured to be coupled to the host command/address bus by the connector; a command/address (C/A) multiplexer including a first C/A mux input coupled to the first RCD output, a second C/A mux input coupled to the controller, and a first C/A mux output coupled to the first plurality of volatile memories; and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories, -5- 154064783.1Application No. 17/143,120Attorney Docket No. 010829-9231.US02 Client Reference No. 2017-0299.02/US wherein the RCD is a first RCD and the plurality of volatile memories is a first plurality of volatile memories, and wherein the apparatus further comprises a second plurality of volatile memories, a second RCD, and a second C/A multiplexer including a third C/A mux input coupled to an output of the second RCD, a fourth C/A mux input coupled to the controller, and a second C/A mux output coupled to the second plurality of volatile memories.
12. A memory module, comprising: a connector configured to couple the memory module to a host data bus and a host command/address bus; a first plurality of volatile memories configured to be coupled to host data bus by the connector; a non-volatile memory; a controller coupled to the non-volatile memory and including a first controller output; a registering clock driver (RCD) including a first RCD output and a first RCD input coupled to the connector and configured to be coupled to the host command/address bus by the connector; and a first multiplexer including a first mux input coupled to the first RCD output, a second mux input coupled to the first controller output, and a first mux output coupled to the first plurality of volatile memories.

16. The memory module of claim 12, wherein the RCD is a first RCD, wherein the controller includes a second controller output, and wherein the memory device further comprises a second plurality of volatile memories, a second RCD including a second RCD output, and a second multiplexer including a third mux input coupled to the second RCD output, a fourth mux input coupled to the second controller output, and a second mux output coupled to the second plurality of volatile memories.

YOON discloses:
and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).


23. An apparatus, comprising: a substrate; a connector on the substrate, the connector configured to receive first command/address signals and first data signals; a controller on the substrate, the controller configured to generate second command/address signals and second data signals; [[a]] at least one registering clock driver on the substrate; and a first plurality of memories on the substrate, a second plurality of memories on the substrate, wherein each of the first plurality of memories is configured to receive the first command/address signals from the connector through a first RCD output of the at least one registering clock driver and to receive the second command/address signals from the controller without intervening the registering clock driver therebetween, [[and]] wherein each of the second plurality of memories is configured to receive the first command/address signals from the connector through a second RCD output of the at least one registering clock driver and to receive the second command/address signals from the controller without intervening the registering clock driver therebetween, and wherein each of the first plurality of memories is configured to receive the first data signals from the connector and the second data signals from the controller through a corresponding first data multiplexer, and wherein each of the second plurality of memories is configured to receive the first data signals from the connector and the second data signals from the controller through a corresponding second data multiplexer.
23. An apparatus, comprising: a substrate; a connector on the substrate, the connector configured to receive first command/address signals; a controller on the substrate, the controller configured to generate second command/address signals; a registering clock driver on the substrate; and a first plurality of memories on the substrate, each of the first plurality of memories configured to receive the first command/address signals from the connector through the registering clock driver and to receive the second command/address signals from the controller without intervening the registering clock driver therebetween, wherein the controller is further configured to generate third command/address signals, and wherein the apparatus further comprises: a second plurality of memories on the substrate, each of the second plurality of memories configured to receive the first command/address signals from the connector through the registering clock driver and to receive the third command/address signals from the controller without intervening the registering clock driver therebetween.

YOON discloses:
and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).
Instant Application Claim(s)
‘632 Patent in view of YOON
1. An apparatus, comprising: a plurality of volatile memories; a non-volatile memory; a controller coupled to the non-volatile memory; a registering clock driver (RCD); a command/address (C/A) multiplexer including a first C/A mux input coupled to an output of the RCD, a second C/A mux input coupled to the controller, and a C/A mux output coupled to the plurality of volatile memories; and a data multiplexer including a first data mux input coupled to an external connector of the apparatus, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories, wherein the output of the RCD is a first RCD output and the plurality of volatile memories is a first plurality of volatile memories, the RCD further includes a second RCD output, and the apparatus further comprises a second plurality of volatile memories and a second C/A multiplexer including a third C/A mux input coupled to the second RCD output, a fourth C/A mux input coupled to the controller, and a second C/A mux output coupled to the second plurality of volatile memories.
1. A method of operating a memory device, comprising: receiving, at a connector of the memory device, first command/address signals for one or more volatile memories of a plurality of volatiles memories of the memory device; providing the first command/address signals from the connector to a registering clock driver (RCD) of the memory device to generate memory command/address signals; providing the memory command/address signals from the RCD to a first input of a first multiplexer and to a first input of a second multiplexer, each of the first and second multiplexers including a second input connected to a non-volatile memory controller of the memory device; providing the memory command/address signals from the first multiplexer to a first subset of more than one of the plurality of volatile memories connected to the first multiplexer in parallel; and providing the memory command/address signals from the second multiplexer to a second subset of more than one of the plurality of volatile memories connected to the second multiplexer in parallel.

YOON discloses:
a data multiplexer including a first data mux input coupled to an external connector of the apparatus (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).
Claim(s): 2-11
Claim(s): 2-7


6. (Currently amended) An apparatus, comprising: a plurality of volatile memories; a non-volatile memory; a controller coupled to the non-volatile memory; a registering clock driver (RCD); a command/address (C/A) multiplexer including a first C/A mux input coupled to an output of the RCD, a second C/A mux input coupled to the controller, and a C/A mux output coupled to the plurality of volatile memories; and a data multiplexer including a first data mux input coupled to an external connector of the apparatus, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories, wherein the RCD is a first RCD and the plurality of volatile memories is a first plurality of volatile memories, and wherein the apparatus further comprises a second plurality of volatile memories, a second RCD, and a second C/A multiplexer including a third C/A mux input coupled to an output of the second RCD, a fourth C/A mux input coupled to the controller, and a second C/A mux output coupled to the second plurality of volatile memories.
1. A method of operating a memory device, comprising: receiving, at a connector of the memory device, first command/address signals for one or more volatile memories of a plurality of volatiles memories of the memory device; providing the first command/address signals from the connector to a registering clock driver (RCD) of the memory device to generate memory command/address signals; providing the memory command/address signals from the RCD to a first input of a first multiplexer and to a first input of a second multiplexer, each of the first and second multiplexers including a second input connected to a non-volatile memory controller of the memory device; providing the memory command/address signals from the first multiplexer to a first subset of more than one of the plurality of volatile memories connected to the first multiplexer in parallel; and providing the memory command/address signals from the second multiplexer to a second subset of more than one of the plurality of volatile memories connected to the second multiplexer in parallel.

YOON discloses:
a data multiplexer including a first data mux input coupled to an external connector of the apparatus (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).


12. A memory module, comprising: a connector configured to couple the memory module to a host data bus and a host command/address bus; a non-volatile memory; a controller coupled to the non-volatile memory; a plurality of volatile memories; a registering clock driver (RCD) including a first RCD output and a first RCD input coupled to the connector and configured to be coupled to the host command/address bus by the connector; a command/address (C/A) multiplexer including a first C/A mux input coupled to the first RCD output, a second C/A mux input coupled to the controller, and a first C/A mux output coupled to the first plurality of volatile memories; and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories, wherein the plurality of volatile memories is a first plurality of volatile memories and the RCD further includes a second RCD output, further comprising a second plurality of volatile memories and a second C/A multiplexer including a third C/A mux -4- 154064783.1Application No. 17/143,120Attorney Docket No. 010829-9231.US02 Client Reference No. 2017-0299.02/US input coupled to the second RCD output, a fourth C/A mux input coupled to the controller, and a second C/A mux output coupled to the second plurality of volatile memories.
8. A method of operating a memory device, comprising: providing command/address signals from a non-volatile memory controller of the memory device to a first input of a first multiplexer of the memory device and to a first input of a second multiplexer of the memory device, each of the first and second multiplexers including a second input connected to a registering clock driver (RCD) of the memory device; providing the command/address signals from the first multiplexer to a first plurality of volatile memories of the memory device that are connected to the first multiplexer in parallel to copy data from the first plurality of volatile memories to a non-volatile memory of the memory device; and providing the command/address signals from the second multiplexer to a second plurality of volatile memories of the memory device that are connected to the second multiplexer in parallel to copy data from the second plurality of volatile memories to the non-volatile memory of the memory device.

2. The method of operating the memory device of claim 1, further comprising: detecting an event configured to trigger a backup operation; providing backup command/address signals from the non-volatile memory controller to the second input of each of the first and second multiplexers; and providing the backup command/address signals to the plurality of volatile memories to copy data from the plurality of the volatile memories to a non-volatile memory of the memory device.

YOON discloses:
and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).
Claim(s): 13-22
Claim(s): 9-13
23. An apparatus, comprising: a substrate; a connector on the substrate, the connector configured to receive first command/address signals and first data signals; a controller on the substrate, the controller configured to generate second command/address signals and second data signals; [[a]] at least one registering clock driver on the substrate; and a first plurality of memories on the substrate, a second plurality of memories on the substrate, wherein each of the first plurality of memories is configured to receive the first command/address signals from the connector through a first RCD output of the at least one registering clock driver and to receive the second command/address signals from the controller without intervening the registering clock driver therebetween, [[and]] wherein each of the second plurality of memories is configured to receive the first command/address signals from the connector through a second RCD output of the at least one registering clock driver and to receive the second command/address signals from the controller without intervening the registering clock driver therebetween, and wherein each of the first plurality of memories is configured to receive the first data signals from the connector and the second data signals from the controller through a corresponding first data multiplexer, and wherein each of the second plurality of memories is configured to receive the first data signals from the connector and the second data signals from the controller through a corresponding second data multiplexer.
14. A method of operating a memory device, comprising: providing command/address signals from a non-volatile memory controller of the memory device to a first input of a first multiplexer of the memory device and to a first input of a second multiplexer of the memory device, each of the first and second multiplexers including a second input connected to registering clock driver (RCD) of the memory device; providing the command/address signals from the first multiplexer to a first plurality of volatile memories of the memory device that are connected to the first multiplexer in parallel to copy data from a non-volatile memory of the memory device to the first plurality of volatile memories; and providing the command/address signals from the second multiplexer to a second plurality of volatile memories of the memory device that are connected to the second multiplexer in parallel to copy data from the non-volatile memory of the memory device to the second plurality of volatile memories.

YOON discloses:
and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one port to a physical interface to host memory controller 9 that would be well known in the art), a second data mux input coupled to the controller (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on one of the other input port to controller 940), and a data mux output coupled to at least one of the plurality of volatile memories (YOON Fig. 10 and ¶¶ [0088]-[0090]: MUXs 1101 to 1108 connected on output ports to volatile memory devices 911-924).




Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov